Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 1 of 22 Page ID #:6194




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. EDCV 17-02507 AG (AGRx)            Date                        August 19, 2019
  Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
              AL




  Present: The Honorable       ANDREW J. GUILFORD
           Melissa Kunig                         Not Present
            Deputy Clerk                  Court Reporter / Recorder           Tape No.
        Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

  Proceedings:          [IN CHAMBERS] ORDER REGARDING DEFENDANTS’
                        MOTION FOR SUMMARY JUDGMENT AS TO
                        PLAINTIFFS’ COMPLAINT (DKT. NOS. 51, 52);
                        PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY
                        JUDGMENT AS TO INFRINGEMENT (DKT. NO. 53)

 Plaintiffs allege that Defendants infringe U.S. Patent Nos. 7,914,236 (“the ’236 Patent”), and
 9,284,708 (“the ’708 Patent”). (See Dkt. No. 1, Dkt. No. 53.)

 The parties have filed cross motions for summary judgment on a plethora of issues. (Dkt. No.
 53 (Plaintiffs’ Summary Judgment Motion), Dkt. No. 51 (Defendants’ Summary Judgment
 Motion).)

 Plaintiffs’ Motion for Partial Summary Judgment of infringement (Dkt. No. 53) is
 GRANTED-IN-PART as to infringement by ED1 of Claim 29 of the ’708 Patent and Claim
 33 of the ’236 Patent. It is DENIED-IN-PART as to infringement by ED1 of Claims 1-4,
 25-28, and 31 of the ’708 Patent and Claims 1, 2, 4, 16, 18, and 22-27 of the ’236 Patent and
 infringement by ED2M/ED3 of all raised claims. Defendants’ Motion for Summary
 Judgment (Dkt. Nos. 51, 52) is GRANTED-IN-PART as to non-infringement by
 ED2M/ED3 as to all asserted claims. It is DENIED-IN-PART on all other grounds.




                                     CIVIL MINUTES – GENERAL
                                             Page 1 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 2 of 22 Page ID #:6195




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. EDCV 17-02507 AG (AGRx)            Date                           August 19, 2019
  Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
              AL

 1. BACKGROUND

 The ’236 and ’708 Patents are titled “Screw Pile Substructure Support System.” The ’708
 Patent is a continuation patent of the ’236 Patent, and the two share substantially the same
 specification (there is, however, additional disclosure in the ’236 Patent that is not included in
 the ’708 Patent).

 The asserted patents generally describe “[a] method and apparatus . . . for the installation of a
 foundation pile in a soil bed.” ’236 Patent at 1:15–17; see also id. at 3:66–67. The asserted
 patents relate to a method that uses “torque,” or a twisting movement, in conjunction with a
 ridge (“helical flight”) and other features on the drill tip for screwing the pile into the ground.
 See, e.g. id. at 3:67–4:6. Figure 1 shows a “conical pile tip according to one embodiment of the
 present invention.” ’236 Patent at 3:32–33.




                                       CIVIL MINUTES – GENERAL
                                               Page 2 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 3 of 22 Page ID #:6196




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. EDCV 17-02507 AG (AGRx)            Date                           August 19, 2019
  Title        STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL

 ’236 Patent at Figure 1.

 In their Summary Judgment Motion, Plaintiffs state that they are asserting infringement of
 Claims 1-6, 25-29, 31, and 39 of the ’708 Patent and Claims 1, 2, 4, 6-9, 16-20, 22-30, 32, and
 33 of the ’236 Patent.

 Some example independent claims that are particularly relevant to the parties’ summary
 judgment disputes are provided here, with emphasis added to some of the claim terms
 relevant to the parties’ disputes. Claim 1 of the ’708 Patent states:

          1. A screw pile substructure support system comprising:
                 a tubular pile having a centerline and a substantially constant diameter
                          throughout a length of the tubular pile; and
                 a pile tip comprising:
                          a tapered portion comprising a first end having a first diameter
                                  and a second end having a second diameter, wherein the
                                  first diameter is greater than the second diameter and
                                  about equal to the diameter of the tubular pile, and
                                  wherein the first end is attached to the tubular pile;
                          a first helical flight attached to and extending along an exterior
                                  surface of the tapered portion;
                          an end plate closing the second end of the tapered portion;
                                  and
                          at least one protrusion extending outwardly from the end
                                  plate.

 Claim 29 of the ’708 Patent states:

          29. A screw pile substructure support system comprising:
                 a tubular pile having a centerline and a substantially constant diameter
                          throughout a length of the tubular pile; and
                 a pile tip comprising:

                                        CIVIL MINUTES – GENERAL
                                                Page 3 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 4 of 22 Page ID #:6197




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. EDCV 17-02507 AG (AGRx)            Date                           August 19, 2019
  Title        STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL

                        a frustro-conical section comprising a first end having a first
                                diameter and a second end having a second diameter,
                                wherein the first diameter is greater than the second
                                diameter and about equal to the diameter of the tubular
                                pile, and wherein the first end is attached to the tubular
                                pile;
                        a cylindrical section extending axially outward from the second
                                end of the frustro-conical section;
                        at least one helical flight attached to and extending along an
                                exterior surface of the frustro-conical section and an
                                exterior surface of the cylindrical section, each of the at
                                least one helical flight being spaced apart from an end of
                                the pile tip that is opposite the tubular pile; and
                        an end plate coupled to an end of the cylindrical section and
                                having a substantially flat surface disposed
                                perpendicular to the centerline of the tubular pile and
                                having a diameter about equal to the second diameter.

 Claim 31 of the ’708 Patent states:

          31. A method for installing a screw pile substructure support system
          comprising:
                 attaching a pile tip to a tubular pile having a substantially constant
                        diameter throughout a length of the tubular pile to form a screw
                        pile, wherein the pile tip comprises:
                        a tapered portion comprising a first end having a first diameter
                                and a second end having a second diameter, wherein the
                                first diameter is greater than the second diameter and
                                about equal to the diameter of the tubular pile, and
                                wherein the first end is attached to the tubular pile;
                        a helical flight attached to and extending along an exterior
                                surface of the tapered portion;


                                       CIVIL MINUTES – GENERAL
                                               Page 4 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 5 of 22 Page ID #:6198




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. EDCV 17-02507 AG (AGRx)            Date                           August 19, 2019
  Title        STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL

                        an end plate closing the second end of the tapered portion;
                                and
                        at least one protrusion extending outwardly from the end plate;
                 positioning the screw pile above a preselected location of ground;
                 attaching a drill rig to the screw pile; and
                 turning the screw pile to facilitate penetration of the ground.

 Claim 1 of the ’236 Patent states:

          1. A screw pile substructure support system, comprising:
                 a tubular pile having a centerline and a first diameter, wherein the
                         tubular pile comprises a first cylindrical section and a second
                         cylindrical section attached by a weld;
                 a substantially conically shaped pile tip sharing a centerline with the
                         tubular pile, the substantially conically shaped pile tip having a
                         first end and a second end, the first end being connected to the
                         tubular pile and having a second diameter;
                 a helical flight attached to an exterior surface of the substantially
                         conically shaped pile tip, wherein the helical flight extends along
                         the exterior surface for a distance of at least one third of a
                         circumference of the substantially conically shaped pile tip; and
                 an end plate fixedly attached to the second end of the pile tip, the
                         end plate having a substantially flat surface disposed
                         perpendicular to the centerline of the tubular pile;
                 wherein the first diameter is substantially similar to the second
                         diameter.


 Claim 33 of the ’236 Patent states:

          33. A method for installing a screw pile substructure support system
          comprising:


                                        CIVIL MINUTES – GENERAL
                                                Page 5 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 6 of 22 Page ID #:6199




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. EDCV 17-02507 AG (AGRx)            Date                        August 19, 2019
  Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
              AL

               attaching a shaped pile tip to at least one cylindrical pile section to
                      form a first pile unit, wherein the shaped pile tip comprises:
                      a first pile tip end attached to the at least one cylindrical pile
                               section;
                      a second pile tip end;
                      a helical flight attached to an exterior surface of a portion of
                               the shaped pile tip, wherein the helical flight extends
                               along the exterior surface for a distance of at least one
                               quarter of a circumference of the portion of the shaped
                               pile tip; and
                      an end plate disposed at the second pile tip end, the end plate
                               having a substantially flat surface disposed
                               perpendicular to the centerline;
                               wherein a diameter of the second pile tip end is less than
                                       a diameter of the first pile tip end; and
                               wherein the end plate is fixedly attached to the shaped
                                       pile tip;
               positioning the first pile unit above a preselected location of ground;
               attaching a drilling rig to the first pile unit; and
               turning the first pile unit to facilitate penetration of the ground.

 Of note, each asserted independent claim of the ’286 Patent requires that the end plate “hav[e]
 a substantially flat surface disposed perpendicular to the centerline” and be fixedly attached to
 a pile tip. Aside from Claim 29 of the ’708 Patent, the remainder of the asserted independent
 claims of the ’708 Patent refer to the end plate “closing” an end of the pile tip.

 Plaintiffs allege that Defendants’ “EDTTEX Piles” infringe the asserted claims. Plaintiffs
 specifically allege infringement by the “ED1,” “ED2M,” and “ED3” tip models used in
 Defendants’ EDTTEX system. (See Statement of Disputed and Undisputed Facts in Support
 of Plaintiffs’ Summary Judgment Motion, Dkt. No. 58-2 ¶¶ 3, 11, 12.) Plaintiffs do not allege
 infringement of a fourth EDTTEX system tip model, ED2. (Id. at ¶ 11.) The ED2M and ED3
 tips are “both created from the ED2 tip” and are “composed of a cast ED2 tip, with [stepped]
 helical flights that are welded on.” (Id. ¶¶ 96–97, 100.) Defendants do not dispute that the
                                      CIVIL MINUTES – GENERAL
                                              Page 6 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 7 of 22 Page ID #:6200




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. EDCV 17-02507 AG (AGRx)            Date                           August 19, 2019
  Title         STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
                AL

 only difference between the ED2M and ED3 tips are “the widths of the helical flights on the
 exterior of the pile tip.” (Id. ¶ 101.)

 2. LEGAL STANDARDS

          2.1    Summary Judgment

 Summary judgment is appropriate when, viewing the evidence and drawing all reasonable
 inferences in the light most favorable to the nonmoving party, there are no genuine issues of
 material fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);
 Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). At the summary judgment stage, a court
 “does not assess credibility or weigh the evidence, but simply determines whether there is a
 genuine factual issue for trial.” House v. Bell, 547 U.S. 518, 559–60 (2006). A fact is “material”
 if it “might affect the outcome of the suit under the governing law,” such as a fact necessary
 to the proof of a defense or a claim. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
 dispute as to a material fact is “genuine” if there is sufficient evidence for a reasonable trier of
 fact to decide in favor of the nonmoving party. Id. “If the evidence is merely colorable, or is
 not significantly probative, summary judgment may be granted.” Id. at 249–50 (internal
 citations omitted).

 “Summary judgment is as appropriate in a patent case as in any other.” Barmag Barmer
 Maschinenfabrik AG v. Murata Mach., Ltd., 731 F.2d 831, 835 (Fed. Cir. 1984). The moving
 party bears the initial burden of identifying those portions of the pleadings, discovery, and
 affidavits that demonstrate the absence of a genuine issue of material fact. Celotex Corp., 477
 U.S. at 323. Once the moving party meets its initial burden, the nonmoving party must set
 forth, by affidavit or as otherwise provided in Rule 56, “specific facts showing that there is a
 genuine issue for trial.” Anderson, 477 U.S. at 250 (internal quotation marks omitted). If the
 non-moving party fails to produce enough evidence to show a genuine issue of material fact,
 “the moving party is entitled to a judgment as a matter of law.” Celotex, 477 U.S. at 322–23.

          2.2    Patent Infringement

 Determining patent infringement is a two-step process. PSC Comput. Prods., Inc. v. Foxconn
                                       CIVIL MINUTES – GENERAL
                                               Page 7 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 8 of 22 Page ID #:6201




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. EDCV 17-02507 AG (AGRx)            Date                          August 19, 2019
  Title         STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
                AL

 Int’l, 355 F.3d 1353, 1357 (Fed. Cir. 2004). “The court must first interpret the claims to
 determine their proper scope and meaning. It must then compare the properly construed
 claims to the allegedly infringing device.” Id. (citations omitted).

 “Whether an accused device or method infringes a claim either literally or under the doctrine
 of equivalents is a question of fact.” Schoell v. Regal Marine Indus., Inc., 247 F.3d 1202, 1207
 (Fed. Cir. 2001) (citations omitted). “A patentee claiming infringement must present proof
 that the alleged infringing device meets each and every claim limitation.” Forest Labs., Inc. v.
 Abbott Labs., 239 F.3d 1305, 1310 (Fed. Cir. 2001) (citations omitted); See Laitram Corp. v.
 Rexnord, Inc., 939 F.2d 1533, 1535 (Fed. Cir. 1991) (the absence of one claim element
 establishes non-infringement and makes the remaining issues of fact immaterial). The patentee
 must establish infringement by a preponderance of the evidence. Cross Med. Prods. v. Medtronic
 Sofamor Danek, Inc., 424 F.3d 1293, 1310 (Fed. Cir. 2005).

          2.3    Patent Invalidity

 A patent enjoys a presumption of validity. See 35 U.S.C. § 282(a). The accused infringer bears
 the burden of establishing invalidity by clear and convincing evidence. Microsoft Corp. v. i4i Ltd.
 P’ship, 564 U.S. 91, 131 S. Ct. 2238, 2242–43 (2011); State Contracting & Eng’g Corp. v. Condotte
 Am., Inc., 346 F.3d 1057, 1067 (Fed. Cir. 2003). Whether an invalidity challenge presents a
 question of fact, a question of law with underlying facts, or a pure question of law depends on
 the exact invalidity ground asserted and the facts of the case.

 3. DISCUSSION

          3.1    Evidentiary Challenges and the Evidence Considered by the Court

                 3.1.4 Evidentiary Objections

 Parties “may object that the material cited to support or dispute a fact cannot be presented in
 a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). But when the parties
 file numerous objections on a summary judgment motion, it’s “often unnecessary and
 impractical for a court to methodically scrutinize each objection and give a full analysis of
 each argument raised.” See Doe v. Starbucks, Inc., No. SACV 08-00582 AG (CWx), 2009 WL
                                       CIVIL MINUTES – GENERAL
                                               Page 8 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 9 of 22 Page ID #:6202




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                        CIVIL MINUTES – GENERAL
  Case No. EDCV 17-02507 AG (AGRx)            Date                         August 19, 2019
  Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
              AL

 5183773, at *1 (C.D. Cal. Dec. 18, 2009). “This is especially true when many of the objections
 are boilerplate recitations of evidentiary principles or blanket objections without analysis
 applied to specific items of evidence.” Id.

 Here, both parties have filed objections, but they appear to simply be veiled Daubert motions
 challenging the relevance and reliability of the other party’s expert declarations. Plaintiffs in
 particular have filed way too many objections. They submit 92 pages of objections with their
 reply in support of their own summary judgment motion (Dkt. No. 73), and 110 pages of
 objections with their opposition to Defendants’ summary judgment motion (Dkt. No. 61; see
 also Dkt. No. 77 (Defendants’ response to Plaintiffs’ objections)). A review of Plaintiffs’
 objections shows that they are paragraph-by-paragraph (and sometimes line-by-line)
 boilerplate objections to portions of Defendants’ expert declarations. For example, Plaintiffs
 repeat objections like “lacks foundation,” “conclusory statements,” “non-relevant evidence”
 over and over again as to different snippets of the declarations. Defendants, meanwhile, file a
 five-page objection to Plaintiffs’ expert declaration on the basis that Plaintiffs’ expert is not
 qualified as an expert in the field. (Dkt. No. 76.) In addition to concerns about the late timing
 of certain objections (discussed further later) the Court refuses to conduct a voluminous line-
 by-line analysis of the admissibility of expert opinions based on boilerplate objections. To that
 end, Plaintiffs’ 200 pages of objections are overruled to the extent they are irrelevant to the
 issues discussed in this Order, and are overruled to the extent they are inconsistent with the
 determinations reached in this Order.

               3.1.5 Requests for Judicial Notice

 Defendants have filed two requests for judicial notice. (Dkt. Nos. 58-1, 75.) With its
 opposition to Plaintiffs’ motion for summary judgment, Defendants ask that the Court take
 judicial notice of Defendants’ memorandum and supporting declarations for their own cross-
 summary judgment motion in this case. (Dkt. No. 58-1.) Defendants also ask that the Court
 take judicial notice of its own claim construction order in another case, Neville v. Aldridge
 Construction, Inc., LACV 17-8929 AG (AGRx). (Dkt. No. 75.) The Court isn’t convinced these
 requests are appropriate or useful, particularly because judicial notice isn’t necessary for the
 Court to consult relevant caselaw or other materials within this same case. Without taking
 judicial notice, the Court has considered these materials to the extent they are relevant.

                                      CIVIL MINUTES – GENERAL
                                              Page 9 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 10 of 22 Page ID #:6203




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                           August 19, 2019
   Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL

                 3.1.3 Some Further Comments About Experts

  The Court notes that it’s unusual of both parties to submit expert declarations in support of
  their summary judgment motions and oppositions, as opposed to their experts’ reports
  themselves (as attested to by each expert under oath). Plaintiffs challenge Defendants’ experts’
  declarations for, among other things, going beyond the scope of their expert reports. But no
  one has submitted a copy of the reports themselves for the Court to conduct any type of
  comparison. It’s also unusual that the parties challenge each other’s experts through
  evidentiary objections rather than properly-noticed Daubert motions, particularly Defendants’
  challenge (accompanying its reply brief) to Plaintiffs’ expert based on a lack of qualifications.
  This is something Defendants should have known about long before opening summary
  judgment motions were due. By phrasing their argument as part of an objection with their
  reply, Defendants have deprived Plaintiffs of the opportunity to respond in writing to
  Defendants’ position. Ultimately, although each party has raised some concerning issues about
  the other party’s experts, based on the current record at this time before the Court, the Court
  cannot say that portions of either party’s expert opinions relevant to the determinations made
  in this Order should be found inadmissible. (The Court also notes that many of the disputed
  opinions are not considered in the Court’s analysis in this Order, having been found irrelevant
  to the Court’s analysis.)

  A few days before replies were due on the current motions (i.e., after the motion cutoff
  deadline in this case), Plaintiffs also filed a questionable motion. (Dkt. No. 70.) It requests that
  the Court strike each of Defendants’ expert reports and declarations in full because (1)
  Defendants did not follow the correct policies under the protective order for disclosing
  confidential material to their expert consultants and (2) Defendants filed confidential material
  on the public docket via their expert declarations. If the material was as confidential as
  Plaintiffs assert, the Court questions why Plaintiffs didn’t file a request for expedited relief
  with the Court, including a request to seal the confidential information that Defendants
  (whether advertently or inadvertently) posted on the public docket. The Court is otherwise
  skeptical that Plaintiffs are entitled to the extreme relief they seek in their (untimely) motion –
  the full exclusion from this case of Defendants’ expert reports and declarations. Plaintiffs’
  motion is not yet fully briefed and it’s not set for hearing until September 9, 2019. The Court
  won’t strike the declarations and reports now on these sweeping bases, either.

                                        CIVIL MINUTES – GENERAL
                                               Page 10 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 11 of 22 Page ID #:6204




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                             August 19, 2019
   Title        STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
                AL

            3.1. Equitable Estoppel

  Defendants argue that Plaintiffs’ claims are barred by equitable estoppel. Plaintiffs assert that
  Defendants cannot raise this defense because it wasn’t pled, but in fact Defendants did plead
  it. (Dkt. No. 15, Eleventh Affirmative Defense (“Plaintiffs’ claim is barred by equitable
  estoppel”).)

  The underlying conduct that Defendants raise as the basis for their equitable estoppel
  argument occurred in August 2009. At that time, neither the ’236 Patent nor the ’708 Patent
  had issued. In a cease and desist letter sent to Defendants, Plaintiffs’ counsel referred to a
  pending patent application. (See Dkt. No. 57-10.) Counsel for Defendants responded in
  August and October 2009. After that, the parties had no communication regarding a patent
  infringement dispute until Plaintiffs filed this lawsuit in 2017.

  Because the asserted patents had not yet issued, Defendants cannot assert an equitable
  estoppel defense. The Federal Circuit has recently explained:

           our resolution of this case is supported by our precedent holding that the
           defense of equitable estoppel does not apply to pending claims during the
           examination of a patent application. [Radio Sys. Corp. v. Lalor, 709 F.3d 1124,
           1131 (Fed. Cir. 2013).] In Radio Systems, we held that equitable estoppel could
           not apply to pending patent claims even if those claims when issued could
           claim priority to a parent patent subject to equitable estoppel. Id. The
           reasoning behind this rule is that claims that have not issued cannot be
           asserted, and therefore no misleading conduct or silence could be present. Id.
           In other words, for claims that have not issued, there is no case or controversy
           and therefore “the elements of equitable estoppel are not present.” Id. Here,
           because the asserted claims did not exist at, or were substantively altered since,
           the time Morris sent John Bean the Demand Letter, John Bean could not have
           engaged in misleading conduct or silence with respect to those claims.

  John Bean Techs. Corp. v. Morris & Assocs., Inc., 887 F.3d 1322, 1328 (Fed. Cir. 2018), cert. denied,
  139 S. Ct. 806.

                                         CIVIL MINUTES – GENERAL
                                                Page 11 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 12 of 22 Page ID #:6205




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                          August 19, 2019
   Title         STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
                 AL

  Defendants’ equitable estoppel defense is rejected for the same reasons.

           3.2    Infringement

  The Court addresses the parties’ dispute regarding patent infringement by focusing on each
  grouping of accused products, beginning with ED2M and ED3, as they relate to the two
  asserted patents.

                  3.2.1 ED2M/ED3

  Because the ED2M/E3 pile tips lack (1) an end plate having a substantially flat surface and (2)
  an end plate with at least one protrusion extending outwardly from it, it is not necessary to
  consider the parties’ other non-infringement disputes for these accused products.

  Plaintiffs and their expert, Decker, identify the alleged “end plate” on these accused products
  through some annotated figures.




  (Declaration of Rand Decker in Support of Plaintiffs’ Summary Judgment Motion (“Decker
  Decl.”), Dkt. No. 54 ¶ 86 (cropped).)

                                       CIVIL MINUTES – GENERAL
                                              Page 12 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 13 of 22 Page ID #:6206




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                           August 19, 2019
   Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL

  Plaintiffs cite testimony of one of Defendants’ expert witnesses explaining that in some
  instances, the ED2M/ED3 point shaft is a single piece welded with the rest of the pile tip,
  and in other instances, Defendants cut off the top of the pile tip and attach a “more
  aggressive fishtail” at the end. (See Deposition Testimony of Byrl Williams, 4/12/2019, Dkt.
  No. 55-1 at 48:3–49:15.)

  This is reflected in other pictures attached to Decker’s Declaration showing the “fishtail”
  portion of the ED2M/ED3 pile tip that Decker identifies as the “point shaft” and “end plate”
  detached from the rest of the pile tip:




  (Dkt. 54-5 (attachment to Decker Decl.); see also Decl. Decker ¶ 58 (referring to these pictures
  as showing a “‘fishtail-shaped’ protrusion”).)

  Decker states that “the end plate has a substantially flat surface on at least the surface that
  faces the interior of the pile tip.” Id. The Court finds that Decker’s interpretation of the claim
  phrase “substantially flat surface” to include an interior surface facing into the rest of the pile
  tip would impermissibly broaden the plain meaning of the phrase. The intrinsic record shows
  that the patent applicant intended the “substantially flat surface” of the end plate to refer to
                                        CIVIL MINUTES – GENERAL
                                               Page 13 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 14 of 22 Page ID #:6207




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                          August 19, 2019
   Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL

  the side of the end plate facing outward. This is apparent from each of the patent figures, as
  well as from how Plaintiff used the phrase “substantially flat surface” to distinguish the
  pending claims in the application leading to the ’286 Patent from certain prior art references.

  If, by Decker’s statements, he is referring to a “substantially flat surface” of the end plate that
  is interior, but facing outward, Decker’s interpretation would still have problems. Decker has
  not shown that there is indeed a substantially flat surface of an end plate somewhere interior
  to the “fish-tail protrusion,” beyond his own annotations of pictures showing only the
  exterior of the pile tips. Even if there was, such an interpretation of an end plate fully interior
  to a pile tip would again be inconsistent with the intrinsic record for this term, including the
  prosecution history. For these reasons, Plaintiffs cannot satisfy their burden of showing that
  the ED2M/ED3 accused products have an “end plate” with a “substantially flat surface” as
  required by some of the asserted claims. See ’236 Patent, Claims 1, 19, 29, 32, 33; ’708 Patent,
  Claim 29; and all dependent asserted claims of these independent claims. Because Plaintiffs
  have not shown that each and every limitation of these claims can be met by the ED2M/ED3
  pile tips, summary judgment is appropriate.

  For the asserted claims of the ’708 Patent that do not require an “end plate” with a
  “substantially flat surface,” they still require an “end plate” with a “protrusion” extending
  from it. See, e.g. ’708 Patent, Claims 1, 31, 39, and all dependent asserted claims of these
  independent claims. Decker provides another annotated picture to show his and Plaintiffs’
  infringement theory for this combination of claim limitations:




                                        CIVIL MINUTES – GENERAL
                                               Page 14 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 15 of 22 Page ID #:6208




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                            August 19, 2019
   Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL




  (Decker Decl. ¶ 54.)

  It appears that Decker would again divide up the end piece of the pile tip into (1) an end plate
  and (2) a protrusion by assuming that some interior portion of the pile tip is the end plate.

  Decker’s own declaration shows the shortcomings with this approach. He alternates between
  referring to the entire end piece of the ED2M/ED3 pile tip as a “fish-tail protrusion,” and
  referring to it as a combination of an “end plate” and a “fish-tail protrusion.” (See, e.g. id. ¶ 59
  (“The protrusion has a solid lower portion having a circular cross-section that forms the base
  of the protrusion. This solid portion base is the end plate, and closes off the second end of
  the tapered portion of the pile tip.”). Because the end piece of the ED2M/ED3 pile tip is a
  single, conically-shaped piece, there is not a demarcation of where an “end plate” should end
  and the “protrusion” should begin. Although Plaintiffs appear to take the position that the
  “end plate” is some interior solid portion next to the hollow “protrusion,” the Court again
                                        CIVIL MINUTES – GENERAL
                                               Page 15 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 16 of 22 Page ID #:6209




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                          August 19, 2019
   Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL

  reiterates that an “end plate” fully interior to another portion of the pile tip would
  impermissibly extend the meaning of the term beyond how it is used in the intrinsic record.
  Similar concerns exist for Plaintiffs’ interpretation of the term “protrusion” as a component
  that fully surrounds and is exterior to the item it is purportedly “protruding” from. As a
  matter of claim construction, Plaintiffs’ infringement arguments must be rejected for these
  claims as well as they relate to the ED2M/ED3 products.

  At the end of their summary judgment motion, Plaintiffs provide an 8-line placeholder
  paragraph about patent infringement under the doctrine of equivalents. (Dkt. No. 53-1 at 25
  (“Plaintiffs assert that the above-identified portions of defendants’ EDTTEX systems and
  methods infringe under the doctrine of equivalents as the differences are insubstantial from
  the claim elements, and the EDDTEX piles and the methods to install such systems perform
  in substantially the same function in substantially the same way with substantially the same
  result.”).) The Court finds this boilerplate recitation of the law on doctrine of equivalents
  insufficient to create a dispute of material fact related to the noninfringement of the claim
  terms addressed in this section of this Order. See Tex. Instruments, Inc. v. Cypress Semiconductor
  Corp., 90 F.3d 1558, 1567 (Fed. Cir. 1996) (requiring “particularized testimony and linking
  argument” to satisfy the doctrine of equivalents). Plaintiffs’ doctrine of equivalents assertion is
  rejected. Plaintiffs did not re-raise an argument regarding its doctrine of equivalents assertions
  at the hearing.

                 3.2.2 ED1

  The dispute has been framed differently for ED1, and the record supports an infringement
  determination as to some of the asserted claims.

  Plaintiffs “address only a subset of the asserted claims” in their Partial Summary Judgment
  Motion. (Dkt. No. 53 at 3.) Specifically, Plaintiffs state that they address Claims 1-4, 25-29,
  and 31 of the ’708 Patent and Claims 1, 2, 4, 16, 18, 22-27, and 33 of the ’236 Patent. The
  Court notes that Claims 22-27, which Plaintiffs do address in their Motion for Summary
  Judgment, depend from Claim 19, an asserted claim that the Motion does not address. Plaintiffs
  do not attempt to compare and contrast the claims they do not address to the claims they do,
  or otherwise explain why their analysis should be extended to the claims they don’t discuss.
                                        CIVIL MINUTES – GENERAL
                                               Page 16 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 17 of 22 Page ID #:6210




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                            August 19, 2019
   Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL

  It’s Plaintiff’s burden to show that each and every element of an asserted claim is met by an
  accused product. The Court declines to undertake this analysis itself for Plaintiff’s asserted
  claims not fully addressed in their motion, including Claims 5-6 and 39 of the ’708 Patent and
  Claims 6-9, 17, 19-20 (and by extension Claims 22-27), 28-30, and 32 of the ’236 Patent. In
  other words, the Court limits its infringement analysis to Claims 1-4, 25-29, and 31 of the ’708
  Patent and Claims 1, 2, 4, 16, 18, and 33 of the ’236 Patent.

  In responding to Plaintiffs’ Statement of Undisputed Facts, Defendants admit almost every
  limitation of the asserted claims is satisfied by ED1. (See, e.g. Dkt. No. 60 ¶¶ 33–39, 44, 55, 58,
  61, 62, 67, 70–74, 77, 86.) Although they provide denials in response to some more general
  statements of facts (see id. ¶¶ 42, 43), Defendants also specifically admit that “[t]he EDTTEX
  ED1 tip includes an end plate fixedly attached to the second end of the pile tip.” (Id. ¶ 83.)
  And moreover, they admit that “[t]he end plate of the EDTTEX ED1 tip has a substantially
  flat surface disposed perpendicular to the centerline of the tubular pile.” (Id. ¶ 84.) Defendants
  will be held to these admissions, which are consistent with the images of the accused products
  and the other admissible evidence presented by the parties. Defendants similarly admitted that
  ED1 has an end plate having a substantially flat surface at the hearing.

  What’s left is one noninfringement position relevant to most, but not all, of the asserted
  independent claims. Specifically, Defendants deny that ED1 has “an end plate closing the
  second end of the tapered portion” (’708 Patent, Claim 1) or similar limitations (e.g.
  “substantially conically shaped pile tip” in Claim 1 of the ’236 Patent). Defendants do admit
  that ED1 has a “tapered portion.” (See id. at ¶¶ 45, 46, 52.) The dispute instead is on the
  relationship of the “second end” of the “tapered portion” (or substantially conically shaped
  pile tip) to the end plate. (See id. at ¶¶ 40–42, 85); see ’708 Patent, Claims 1, 31; see also ’236
  Patent, Claims 1, 19. Decker includes an annotated picture of the ED1 pile tip in his
  declaration:




                                         CIVIL MINUTES – GENERAL
                                                Page 17 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 18 of 22 Page ID #:6211




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                      August 19, 2019
   Title      STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
              AL




  (Decker Decl. ¶ 47.) In comparison, in explaining how ED1 satisfies the limitation of Claim
  29 of the ’708 Patent, Decker includes different annotations for the same pictures:




                                      CIVIL MINUTES – GENERAL
                                             Page 18 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 19 of 22 Page ID #:6212




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                         August 19, 2019
   Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL




  Id. ¶ 67.

  The core issue in the parties’ dispute for Claims 1 and 31 of the ’708 Patent (and Claims 1 and
  19 of the ’236 Patent) is whether the “tapered portion” recited in those claims can be satisfied
  by a combination of both (1) a conical portion with a gradually decreasing circumference and
  (2) a cylindrical portion with a constant circumference, such that the end plate closes off or is
  fixedly attached to the “second end” of the tapered portion. The parties frame their dispute
  not in terms of the intrinsic record, but instead on the application of the claims to the accused
  products. On the current record, this dispute appears to present a question of fact making a
  finding of either infringement or noninfringement as a matter of law inappropriate for claims
  requiring a “second end” of a “tapered portion” or of a “substantially conically shaped pile
  tip” to be somehow connected to an end plate.


                                       CIVIL MINUTES – GENERAL
                                              Page 19 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 20 of 22 Page ID #:6213




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                          August 19, 2019
   Title         STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
                 AL


           3.3    Defendants’ Invalidity Challenges

  Questions of fact exist that preclude a determination as a matter of law that the on-sale bar
  invalidates the asserted patents. Defendants argue that over a year before the ’236 Patent was
  filed, Neville submitted diagrams while bidding on a construction job that were later
  reproduced in the ’236 Patent. Defendants’ argument is, in essence, that because the diagrams
  are the same as the figures, and they were publicly disclosed a over year before the priority
  date of the ’236 Patent, the asserted claims of both asserted patents must be invalid. Plaintiffs
  do not dispute the underlying facts of Defendants’ argument, but respond by asserting that
  the experimental-use exception to the on-sale bar applies. Plaintiffs refer to a recent Federal
  Circuit case, Barry v. Medtronic, Inc., 914 F.3d 1310 (Fed. Cir. 2019), where the Federal Circuit
  found that a surgeon who performed surgeries on some patients over a year before he filed a
  patent application on certain surgical techniques had not yet reduced his claimed invention to
  practice with these early “test surgeries.” The Federal Circuit found the experimental use
  exception applied in such circumstances, explaining, “experimental use negates applicability of
  the on-sale bar, as it does the public-use bar.” Id. at 1331. The Federal Circuit listed many
  considerations that might be considered in assessing whether a use is experimental:

           (1) the necessity for public testing, (2) the amount of control over the
           experiment retained by the inventor, (3) the nature of the invention, (4) the
           length of the test period, (5) whether payment was made, (6) whether there
           was a secrecy obligation, (7) whether records of the experiment were kept, (8)
           who conducted the experiment, (9) the degree of commercial exploitation
           during testing, (10) whether the invention reasonably requires evaluation
           under actual conditions of use, (11) whether testing was systematically
           performed, (12) whether the inventor continually monitored the invention
           during testing, and (13) the nature of contacts made with potential customers.

  Id. at 1328 (quoting Clock Spring, L.P. v. Wrapmaster, Inc., 560 F.3d 1317, 1327 (Fed. Cir. 2009)).

  Here, Plaintiffs have submitted evidence, including testimony from Neville’s deposition and a
  declaration signed by him, stating that his earlier use of pile tips like the embodiments
  disclosed in the asserted patents was experimental. (See, e.g. Declaration of Steve Neville in
                                        CIVIL MINUTES – GENERAL
                                               Page 20 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 21 of 22 Page ID #:6214




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                          August 19, 2019
   Title         STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
                 AL

  Support of Plaintiffs’ Opposition to Defendants’ Summary Judgment Motion, Dkt. No. 63;
  Deposition Transcript of Steve Neville, 2/7/2019, Dkt. No. 62-1 at 55:23–65:10; Dkt. No.
  57-1 at ECF52–62 (October 3, 2003 letter from City of Los Angeles approving use of
  Neville’s piles, referring to them as “test piles,” see id. at ECF57).) Defendants challenge
  Neville’s testimony and declaration as alone being insufficient to show experimental use. (See,
  e.g. Dkt. No. 74 at 9.) However, more than just Neville’s post-hoc statements have been
  submitted, including the City of Los Angeles letter referring to Neville’s pile tips as “test
  piles,” and the combination of submitted evidence is found at least sufficient at this stage to
  create a genuine question of fact to survive summary judgment.

  The Court has also reviewed Defendants’ other invalidity assertions. They are difficult to
  follow and appear to be linked to various assumptions about the scope of the claims that are
  either not fully explained or should have been raised earlier, in the context of claim
  construction. Defendants also appear to conflate disputes of invalidity and infringement,
  further hindering review of their invalidity positions. The same problems persisted at the
  hearing. These other invalidity challenges in Defendants’ summary judgment motion are not
  adequately fleshed out for Defendants to meet their burden of showing by clear and
  convincing evidence that the asserted claims are invalid as anticipated, obvious, or indefinite
  as a matter of law at this stage.

           3.4    What’s Left

  Based on the determinations in this Order, certain disputed issues remain. Although the Court
  has resolved many of the parties’ infringement disputes as a matter of law, there are open
  factual questions for trial regarding (1) infringement by ED1 of the asserted claims where
  factual disputes preclude an infringement determination and of the asserted claims that were
  not raised in Plaintiffs’ motion for summary judgment of infringement and (2) the validity of
  any asserted claims that ED1 is found to infringe (including Claim 29 of the ’708 Patent and
  Claim 33 of the ’236 Patent, found infringed by this Order).

  The Court also won’t address an argument that Defendants failed to timely disclose their
  invalidity theories on the current record. Although the Court has concerns about Defendants’
  submission of final invalidity contentions with their opposition to Plaintiffs’ Motion for Summary

                                        CIVIL MINUTES – GENERAL
                                               Page 21 of 22
Case 5:17-cv-02507-AG-AGR Document 88 Filed 08/19/19 Page 22 of 22 Page ID #:6215




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                         CIVIL MINUTES – GENERAL
   Case No. EDCV 17-02507 AG (AGRx)            Date                         August 19, 2019
   Title       STEVE NEVILLE ET AL v. FOUNDATION CONSTRUCTORS, INC. ET
               AL

  Judgment, Plaintiffs have not made a sufficiently coherent request for the Court to strike those
  contentions, and Defendants have not had an opportunity to respond to such a request.

  There are also open questions regarding the amount of damages. The Court notes that
  because it has found ED2M/ED3 don’t infringe the asserted claims, Plaintiffs’ monetary
  damages will be limited to lost profits or reasonable royalty damages based on ED1.
  Defendants’ summary judgment arguments regarding Plaintiffs’ lost profits damages theory
  would seem to be largely moot because of this. (And if not entirely moot, questions of fact
  would preclude summary judgment based on the disputed facts presented by the parties.)

  The parties appear to be somewhat in agreement that sales of ED1 in the six years up until
  this lawsuit was filed were low. Given this state of affairs, party and judicial resources might
  be best spent by the parties engaging in further settlement discussions before the Final Pretrial
  Conference set for September 16, 2019. The parties should also attempt to revisit their dispute
  on Plaintiffs’ motion to strike set for hearing September 9, 2019 in an effort to avoid
  expending unnecessary resources there as well.

  4. CONCLUSION

  Plaintiffs’ Motion for Partial Summary Judgment of infringement (Dkt. No. 53) is
  GRANTED-IN-PART as to infringement by ED1 of Claim 29 of the ’708 Patent and Claim
  33 of the ’236 Patent. It is DENIED-IN-PART as to infringement by ED1 of Claims 1-4,
  25-28, and 31 of the ’708 Patent and Claims 1, 2, 4, 16, 18, and 22-27 of the ’236 Patent and
  infringement by ED2M/ED3 of all raised claims. Defendants’ Motion for Summary
  Judgment (Dkt. Nos. 51, 52) is GRANTED-IN-PART as to non-infringement by
  ED2M/ED3 as to all asserted claims. It is DENIED-IN-PART on all other grounds.


                                                                                           :   0
                                                     Initials of Deputy Clerk    mku




                                       CIVIL MINUTES – GENERAL
                                              Page 22 of 22
